Citation Nr: 0606190	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-22 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active naval service from December 1986 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In a November 2002 decision, the 
Board denied entitlement to service connection for gastritis 
and for sinusitis.  The veteran appealed the November 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a July 2003 Order, the Court granted 
an unopposed motion filed by the Secretary to remand, and 
vacated and remanded the case to the Board.

In a January 2004 decision, the Board again denied 
entitlement to service connection for gastritis, and remanded 
the issue of entitlement to service connection for sinusitis 
to the RO for further development.  The veteran appealed the 
January 2004 decision to the Court, and in a June 2005 
memorandum decision, the Court vacated the January 2004 
decision as to the gastritis issue, and remanded the case to 
the Board.  

As indicated above, the Board in January 2004 remanded the 
issue of entitlement to service connection for sinusitis.  
The record reflects that this issue remains under development 
at the RO, and has not yet been recertified to the Board.

The Board also notes that the issue of entitlement to service 
connection for endometriosis has been developed for appellate 
review, but was remanded by the Board to the RO in October 
2003; that issue also remains under development at the RO, 
and has not yet been recertified to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The June 2005 memorandum decision concluded that the November 
2000 VA examination forming the basis for the Board's January 
2004 denial of the gastritis claim was inadequate.  
Specifically, the Court found that certain medical records 
relating to the veteran's current ulcer condition were not 
available for the examiner's review, which resulted in the 
examiner couching his opinion in equivocal terms.  The Court 
concluded that the Board therefore erred in relying on the 
examination report to deny the gastritis claim, and vacated 
and remanded the case to the Board for further proceedings 
consistent with the Court's decision.

By way of history, the Board notes that service medical 
records document treatment for viral gastritis in August 
1988.  The veteran was treated for stomach pain in February 
1989.  No gastrointestinal complaints or abnormal 
gastrointestinal findings were recorded on her separation 
examination.

There is no post-service medical evidence on file of a 
gastrointestinal disorder until several years after service.  
Private medical records for May 1998 documented the presence 
of a small ulcer within the duodenal bulb.

The veteran was examined by VA in November 2000.  The 
examiner noted that he had reviewed the veteran's service 
medical records showing an episode of gastritis in service, 
but that he did not have certain post-service medical records 
before him concerning gastritis or possible ulcer disease 
(apparently referring to records for 1998 showing an ulcer 
condition).  He concluded that the veteran's gastrointestinal 
condition did not appear to be a service-connected entity, 
and that it became manifest seven years after service.  He 
opined that gastroenteritis in service seemed too far remote 
to be significantly related to the current disorder.

In light of the deficiencies noted by the Court in the June 
2005 memorandum decision, the Board finds that another VA 
opinion is warranted.  

The Board additionally notes that it is unclear whether VA 
has obtained medical records from certain sources identified 
by the veteran.  Specifically, she has identified a Dr. E. 
Saarni, and Women's Health Specialists of San Diego as 
possessing records relevant to her claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, to specifically include Dr. 
E. Saarni and the Women's Health 
Specialists of San Diego, who may 
possess additional records pertinent 
to the claim for service connection 
for gastritis.  With any necessary 
authorization from the veteran the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from Dr. E. 
Saarni and the Women's Health 
Specialists of San Diego, which have 
not been secured previously. 

2.  If the RO is unsuccessful in 
obtaining any record identified by 
the veteran, it must inform the 
appellant and her representative of 
this and afford them an opportunity 
to provide a copy of the outstanding 
record. 

3.  Thereafter, the RO should 
arrange for a VA gastroenterological 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and etiology 
of any gastrointestinal disability.  
All indicated studies, tests and 
evaluations deemed necessary must be 
performed.  With respect to each 
diagnosed gastrointestinal disorder, 
to include gastritis and/or duodenal 
ulcer disease, the examiner must 
opine whether it is at least as 
likely as not that the 
gastrointestinal disorder is 
etiologically related to service, or 
was manifest within one year of her 
discharge therefrom.  The claims 
folder must be made available to the 
examiner for proper review of the 
medical history.  The examiner 
should indicate whether the claims 
folder was reviewed.

4.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for gastritis.  If the 
benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and her 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran and her 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


